     Case 2:21-cv-01145-BWA-DPC Document 30-1 Filed 09/18/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                      FOR THE EASTERN DISTRICT OF LOUISIANA

                                  NEW ORLEANS DIVISION




LUKE FONTANA

SHARRON SHAW                                          CASE No. 2:21-cv-00145-BWA-DPC

LAURA TRAYWICK                                        DISTRICT JUDGE: BARRY W. ASHE

                               Plaintiff,

v.

JOSEPH R. BIDEN, JR., in his official
     capacity as President of the United
     States of America, et al.,

                               Defendants




MEMORANDUM IN SUPPORT OF PLAINTIFF’S MOTION FOR CONTINUANCE TO
     OPPOSE DEFENDANT DR. RALPH BARIC’S RULE 12 MOTION TO DISMISS


I. PLAINTIFF FILED A MOTION FOR LEAVE TO FILE AMENDED COMPLAINT
Plaintiff has filed Motion for Leave to file an Amended Complaint “Motion for Leave” [Cr. Doc.
27] which is scheduled for non-oral argument on September 29, 2021, 10:00AM. This is 6 days
after “Motion to Dismiss” is scheduled for non-oral argument on September 23, 2021. If Granted
by the court, Plaintiff’s Amended Complaint adds additional parties and cures alleged
deficiencies in the original complaint. Plaintiff is requesting the court grant a continuance to file
opposition to Dr. Ralph Baric’s Rule 12 Motion to Dismiss “Motion to Dismiss” [Cr. Doc. 25]. If
the Court grants Defendant’s “Motion for Leave” can be found Moot by the court, if not found
     Case 2:21-cv-01145-BWA-DPC Document 30-1 Filed 09/18/21 Page 2 of 2




Moot, Plaintiff will be filing objections to “Motion Dismiss” which will incorporate allegations
in Amended Complaint. Plaintiff cannot file a proper pleading objection to “Motion to Dismiss”
until the court rules on “Motion for Leave.”




                                                    Respectfully Submitted,


                                                    Luke Fontana

                                                    /s/ Luke Fontana_____________
                                                    Luke Fontana #05646LA
                                                    1827 Burgundy Street
                                                    New Orleans, LA 70116
                                                    Tel: 504-638-1528
                                                    efile@lukefontana.com

                                                    Attorney for Plaintiff Luke Fontana
                                                    lfproductionsbmi@gmail.com
